                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 RANDALL HATFIELD,                            :      Case No. 1:16-cv-346
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 BRACLAIRE MANAGEMENT, LLC,                   :
 et al.,                                      :
                                              :
        Defendants.                           :

                                ORDER OF DISMISSAL

       Plaintiff, having filed his notice of voluntary dismissal without prejudice, pursuant
to Fed. R. Civ. P. 41(a)(1)(A)(i) (Doc. 34);

      The Court hereby ORDERS that this action is hereby DISMISSED without
prejudice and, accordingly, shall be TERMINATED on the docket of this Court.

       IT IS SO ORDERED.

Date: 3/26/2019
                                                            Timothy S. Black
                                                            United States District Judge
